Park, C. J.
We think this case comes within the principle established by this court in the case of Dunham v. Averill, ante, page 61. In that case a bequest was made in these words: “To the American and Foreign Missionary Society,” &c. There was no society or corporation by that name, but there was a corporation by the name of the “American Board of Commissioners for Foreign Missions.” It was held by this court that evidence dehors the will was admissible to show that the testator intended this corporation when he said in his will “ The American and Foreign Missionary Society.” In the case at bar the committee has found as a fact from similar evidence, which was held admissible in the case referred to, that the testatrix intended the “American Home Missionary Society” as the object of her bounty, when she said in her will “The Home Mission Society.”
We advise the Superior Court that the American Home Missionary Society is entitled to the legacy.
In this opinion the other judges concurred; except Carpenter, J., who did not sit.